NOTE: This order is nonprecedential.

  Wniteb ~tate5 (!Court of §Weals
      for !be jfeberal (!Cirroit

              FIBER OPTIC DESIGNS,
                      Appellant,
                          v.
       DAVID J. KAPPOS, DIRECTOR,
  UNITED STATES PATENT AND TRADEMARK
                 OFFICE,
                      Appellee,
                         AND

         SEASONAL SPECIALITIES, LLC,
                      Appellee.


                     2012·1058
            (Reexamination No. 95/000,137)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                    ON MOTION


                     ORDER
    Bradley J. Thorson moves to withdraw as counsel of
record for Seasonal Specialties, LLC.
FIBER OPTIC v. KAPPOS                                          2
      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion is granted. New counsel for Seasonal Spe-
cialties LLC should promptly file an entry of appearance.
                                    FOR THE COURT


      JAN 092012                     /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Matthew Stavish, Esq.
    Raymond T. Chen, Esq.
    Bradley J. Thorson, Esq.                       FILED
                                           u.s. COURT OF APPEALS FOR
    Michael Lasky, Esq.                      llIE FEDERAL CIRCUIT

s21                                            JAN 092012

                                                 JAN HORBALV
                                                    CLERK